Case 1:00-cr-00157-RCL Document 2758 Filed 02/03/21 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES of AMERICA )
)

VS, ) No. 00-cr-00157-19-RCL

) No. 00-cr-00157-20-RCL
JAMES W. ALFRED, )
and . )
FRANKLIN SEEGERS, )
)
Defendants. )

Upon consideration of the Unopposed Motion of Defendants James W. Alfred
and Franklin Seegers to Continue Briefing and Hearing Schedule, and with the
government’s consent, the Court ORDERS the following briefing schedule for

Defendants James Alfred and Franklin Seegers:

1. Initial pleading(s) to be filed on or before May 3, 2021

2. If necessary, responsive pleadings to be filed on or before August 3, 2021
3. If necessary, pleadings in reply to be filed on or before September 2, 2021.
IT IS FURTHER ORDERED that an evidentiary hearing in this matter shall take

place on OCTOBER | , 2021 at /O-Qam berm

IT IS SO ORDERED.

SIGNED AND ENTERED this acd day of Tn } , 2021.
Ron Cc. Fouhare

Hon, Royce C. Lamberth
United States District Judge
